 

Exhibit 10.1

[FORM OF AGREEMENT]

ZIONS BANCORPORATION
CHANGE IN CONTROL AGREEMENT

SENIOR EXECUTIVES

 

The Company is a party to a Change in Control Agreement with each of Harris H.
Simmons, David E. Blackford, A. Scott Anderson, John J. Gisi, W. David Hemingway
(Named Executive Officers), as well as Doyle L. Arnold, chief financial officer,
and certain other executive officers in the form attached hereto. Each such
agreement is dated August 19, 2002.


 



--------------------------------------------------------------------------------

[FORM OF AGREEMENT]

ZIONS BANCORPORATION
CHANGE IN CONTROL AGREEMENT

SENIOR EXECUTIVES

August 19, 2002

[Name]
[Address]
[Address]

Dear [First Name]:

                  Zions Bancorporation (the “Company”) considers it essential to
the best interests of its shareholders to foster the continuous employment of
key management personnel. In connection with this, the Company’s Board of
Directors (the “Board”) recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control of the Company may exist
and that the uncertainty and questions that it may raise among management could
result in the departure or distraction of management personnel to the detriment
of the Company and its shareholders.

                  The Board has determined that it is in the best interests of
the Company and its shareholders to reinforce and encourage the continued
attention and dedication of members of the Company’s management, including
yourself, to their assigned duties without the distraction arising from the
event of any threat or occurrence of a change in control of the Company.

                  In order to induce you to remain in the employ of the Company
or any of its affiliates (collectively, the “Company”), the Company hereby
agrees that after this letter agreement (this “Agreement”) has been fully
executed, you shall receive the severance benefits set forth in Section 5 of
this Agreement in the event your employment with the Company is terminated under
the circumstances described in Section 4 of this Agreement subsequent to a
Change in Control (as defined in Section 2).

                  1.         Term of Agreement. This Agreement shall commence on
the date hereof and shall continue in effect through December 31, 2004;
provided, however, that commencing on March 1, 2003 and on each March 1
thereafter, the term of this Agreement shall automatically be extended for one
(1) additional year unless, not later than March 1 of that preceding year, the
Company shall have given written notice to you that it does not wish to extend
this Agreement;

2



--------------------------------------------------------------------------------

provided, further, that if a Change in Control occurs during the original or any
extended term of this Agreement, the term of this Agreement shall continue in
effect for a period of not less than thirty-six (36) months beyond the month in
which such Change in Control occurred.

                  2.         Change in Control. No benefits shall be payable
under Section 5 of this Agreement unless there has been a Change in Control. A
“Change in Control” shall mean:

                    (a)         any Person (as defined in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
is or becomes the Beneficial Owner (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 20%
or more of the combined voting power of the Company’s then outstanding
securities (“Outstanding Company Voting Securities”); provided, however, that
the event described in this subsection (a) shall not be deemed a Change in
Control by virtue of any of the following acquisitions: (i) by the Company or
any corporation controlled by the Company, (ii) by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, (iii) by any underwriter temporarily holding
securities pursuant to an offering of such securities, (iv) pursuant to a
Non-Qualifying Transaction (as defined in subsection (c) below), (v) pursuant to
any acquisition by you or any group of persons including you (or any entity
controlled by you or any group of persons including you), (vi) a transaction
(other than one described in subsection (c) below) in which Outstanding Company
Voting Securities are acquired from the Company, if a majority of the Continuing
Directors (as defined in subsection (b) below) approve a resolution providing
expressly that the acquisition pursuant to this clause (vi) does not constitute
a Change in Control under this subsection (a) for any or all purposes of this
Agreement or (vii) any acquisition by a Person of 20% of the Outstanding Company
Voting Securities as a result of an acquisition of common stock of the Company
by the Company which, by reducing the number of shares of common stock of the
Company outstanding, increases the proportionate number of shares beneficially
owned by such Person to 20% or more of the Outstanding Company Voting
Securities; provided, however, that if a Person shall become the beneficial
owner of 20% or more of the Outstanding Company Voting Securities by reason of a
share acquisition by the Company as described above and shall, after such share
acquisition by the Company, become the beneficial owner of any additional shares
of common stock of the Company, then such acquisition shall constitute a Change
in Control;


                    (b)         individuals who, on August 19, 2002, constitute
the Board (“Continuing Directors”), cease for any reason to constitute at least
a majority thereof, provided that any person becoming a director subsequent to
such date whose election or nomination for election was approved by a vote of at
least a majority of the Continuing Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be a Continuing Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be a Continuing Director;


3



--------------------------------------------------------------------------------


                    (c)         the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or any of its Subsidiaries that requires the approval of the Company’s
shareholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (i) more than 50% of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of at least 95% of the voting
securities eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (ii) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation) is or becomes the beneficial owner, directly or indirectly,
of 20% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (iii) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination are Continuing Directors (any Business Combination which
satisfies all of the criteria specified in (i), (ii) and (iii) above shall be
deemed to be a “Non-Qualifying Transaction”); provided, however, that if
Continuing Directors constitute a majority of the Board immediately following
the occurrence of a Business Combination, then a majority of Continuing
Directors in office prior to the consummation of the Business Combination may
approve a resolution providing expressly that such Business Combination does not
constitute a Change in Control under this subsection (c) for any or all purposes
of this Agreement;


                    (d)         the shareholders of the Company approve a plan
of complete liquidation or dissolution of the Company; or


                    (e)         the consummation of an agreement (or agreements)
providing for the sale or disposition by the Company of all or substantially all
of the Company’s assets other than a sale or disposition which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent 50% or more of the combined voting power of the Company
or such surviving entity outstanding immediately after such sale or disposition.


                  3.         Accelerated Vesting Upon a Change in Control.

                    (a)         All outstanding options, if any, granted to you
by the Board under any of the Company’s stock option plans, incentive plans, or
other similar plans (or options substituted therefor covering the stock of a
successor corporation) shall become fully vested and exercisable upon a Change
in Control as to all shares of stock covered thereby, and the restricted period
with respect to any restricted stock or any other equity


4



--------------------------------------------------------------------------------


  award granted to you thereunder shall lapse and such shares shall be
distributed to you immediately upon a Change in Control.


                    (b)         All unpaid awards under the Senior Management
Value Sharing Plan (“Value Sharing Plan”) will be payable at the higher of their
target value as established by the Executive Compensation Committee of the Board
(the “Committee”) or their value calculated under the terms of the Value Sharing
Plan based on the average annual growth in Earnings per Share (as such term is
defined in the Value Sharing Plan) and the average Tangible Return on Equity (as
such term is defined in the Value Sharing Plan) from the inception of each Plan
Period (as such term is defined in the Value Sharing Plan) through the fiscal
quarter ending prior to the effective date of the Change of Control. Any such
payments will be pro-rated based on multiplying them times a fraction, the
numerator of which is the number of quarters completed in the performance cycle
and the denominator of which is the original number of quarters in the
performance cycle called for in the Value Sharing Plan.


                  4.         Termination of Employment Following a Change in
Control.

                    (a)         General. During the term of this Agreement, if a
Change in Control shall have occurred, you shall be entitled to the benefits
provided in Section 5(c) upon the subsequent termination of your employment,
provided that such termination occurs during the term of this Agreement and
within the two (2) year period immediately following the date of such Change in
Control, unless such termination is (i) because of your death or Disability (as
defined in Section 4(b)), (ii) by the Company for Cause (as defined in Section
4(c)) or (iii) by you other than for Good Reason (as defined in Section 4(d)).


                    (b)         Disability. Your employment may be terminated
for Disability. “Disability” means your absence from the full-time performance
of your duties with the Company for six (6) consecutive months as a result of
your incapacity due to physical or mental illness as determined by a physician
selected by the Company and acceptable to you or by the company that administers
the Company’s long-term disability plan in which you are participating. If the
Company determines in good faith that your Disability has occurred, it may give
you written notice in accordance with Section 7 of its intention to terminate
your employment. In such event, your employment shall terminate effective on the
thirtieth (30th) day after your receipt of such notice (the “Disability
Effective Date”) unless within the thirty (30) days after such receipt, you
shall not have returned to the full-time performance of your duties.


                    (c)         Cause. Termination by the Company of your
employment for “Cause” shall mean termination (i) upon your willful and
continued failure to substantially perform your duties with the Company (other
than any such failure resulting from your Disability or any such actual or
anticipated failure after your issuance of a Notice of Termination (as defined
in Section 4(e)) for Good Reason (as defined in Section 4(d))), after a written
demand for substantial performance is delivered to you by the Board, which
demand specifically identifies the manner in which the Board believes that you
have not substantially performed your duties, (ii) upon your willful and


5



--------------------------------------------------------------------------------


  continued failure to substantially follow and comply with the specific and
lawful directives of the Board, as reasonably determined by the Board (other
than any such failure resulting from your Disability or any such actual or
anticipated failure after your issuance of a Notice of Termination for Good
Reason), after a written demand for substantial performance is delivered to you
by the Board, which demand specifically identifies the manner in which the Board
believes that you have not substantially performed your duties, (iii) upon your
commission of an act of fraud or dishonesty resulting in material economic or
financial injury to the Company or (iv) upon your engagement in illegal conduct
or gross misconduct, in each case which is materially and demonstrably injurious
to the Company. For purposes of this subsection (c), no act or failure to act
shall be considered “willful” unless done or omitted to be done in bad faith and
without reasonable belief that your action or omission was in the best interests
of the Company or its affiliates. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board, based upon
the advice of counsel for the Company or upon the instructions of the Company’s
chief executive officer shall be conclusively presumed to be done, or omitted to
be done, by you in good faith and in the best interests of the Company. Cause
shall not exist unless and until the Company has delivered to you a copy of a
resolution duly adopted by three-quarters (3/4) of the entire Board (excluding
you if you are a Board member) at a meeting of the Board called and held for
such purpose (after reasonable notice to you and an opportunity for you,
together with counsel, to be heard before the Board), finding that in the good
faith opinion of the Board an event set forth in clause (i), (ii), (iii) or (iv)
has occurred and specifying the particulars thereof in detail. The Company must
notify you of any event constituting Cause within ninety (90) days following the
Company’s knowledge of its existence or such event shall not constitute Cause
under this Agreement.


                    (d)         Good Reason. You shall be entitled to terminate
your employment for Good Reason. For purposes of this Agreement, “Good Reason”
shall mean, without your express written consent, the occurrence after a Change
in Control of any of the following circumstances:


                     (i)         the assignment to you of any duties materially
inconsistent with the position in the Company that you held immediately prior to
the Change in Control, a significant adverse alteration in the nature or status
of your responsibilities or the conditions of your employment from those in
effect immediately prior to such Change in Control, or any other action by the
Company that results in a material diminution in your position, authority,
duties or responsibilities;


                     (ii)        the Company’s reduction by more than 10% of
your annual total compensation as in effect on the date hereof or as the same
may be increased from time to time;


                     (iii)       (1) the relocation of the Company’s offices at
 which you are principally employed immediately prior to the Change in Control
(your “Principal Location”) which results in the one-way commuting distance for
you increasing by more than fifty (50) miles from your primary residence
immediately


6



--------------------------------------------------------------------------------


  prior to a Change in Control, (2) the Company’s requiring you to be based
anywhere other than your Principal Location or (3) the Company’s requiring you
to travel on the Company’s business to an extent substantially greater than your
business travel obligations immediately prior to the Change in Control;


                     (iv)       the Company’s failure to pay to you any portion
of your current compensation or to pay to you any portion of an installment of
deferred compensation under any deferred compensation program of the Company
within thirty (30) days after the date such compensation is due;


                     (v)        the Company’s failure to continue (1) any
material employee benefit plan, compensation plan, or material fringe benefit
plan in which you participate immediately prior to the Change in Control, unless
an equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan or (2) your participation therein (or in
such substitute or alternative plan) on a basis not materially less favorable,
both in terms of the amount and cost of benefits provided and the level of your
participation relative to other participants, as existed immediately prior to
the Change in Control;


                     (vi)       any purported termination of your employment
that is not effected pursuant to a Notice of Termination satisfying the
requirements of Section 4(e) hereof, which purported termination shall not
constitute a termination for purposes of this Agreement; or


                     (vii)      the failure of the Company to obtain the
assumption agreement from any successor as contemplated in Section 6(a).


                    Notwithstanding the foregoing, the Company placing you on a
paid leave of up to ninety (90) days, pending the determination of whether there
is a basis to terminate you for Cause, shall not constitute a “Good Reason”
event; provided, that if you are subsequently terminated for Cause, then you
shall repay any amounts paid by the Company to you during such leave period.


                    An isolated, insubstantial and inadvertent action taken in
good faith and which is remedied by the Company within ten (10) days after
receipt of notice thereof given by you shall not constitute a Good Reason event.
Your right to terminate employment for Good Reason shall not be affected by your
incapacity due to mental or physical illness, and your continued employment
shall not constitute consent to, or a waiver of rights with respect to, any
event or condition constituting Good Reason; provided, however, that you must
provide a Notice of Termination within ninety (90) days following your knowledge
of an event constituting Good Reason or such event shall not constitute Good
Reason under this Agreement.


                    (e)         Notice of Termination. Any purported termination
of your employment by the Company or by you (other than termination due to death
which shall terminate your employment automatically) shall be communicated by
written Notice of


7



--------------------------------------------------------------------------------


  Termination to the other party hereto in accordance with Section 7. “Notice of
Termination” shall mean a notice that shall (i) indicate the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of your employment under the provision so
indicated and (iii) specify the Date of Termination (as defined in Section
4(f)). The failure by you or the Company to set forth in such notice any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any of your or the Company’s rights hereunder or preclude you or the
Company from asserting such fact or circumstance in enforcing your or the
Company’s rights hereunder.


                    (f)         Date of Termination. “Date of Termination” shall
mean (i) if your employment is terminated due to your death, the date of your
death, (ii) if your employment is terminated for Disability, the Disability
Effective Date, or (iii) if your employment is terminated pursuant to Section
4(c) or (d) or for any other reason (other than death or Disability), the date
specified in the Notice of Termination (which, in the case of a termination for
Cause shall not be more than thirty (30) days after the date such Notice of
Termination is given, and in the case of a termination for Good Reason shall not
be less than fifteen (15) nor more than sixty (60) days after the date such
Notice of Termination is given), provided that the Company may accelerate the
Date of Termination to an earlier date by providing you with notice of such
action, or, alternatively, the Company may place you on paid leave during such
period.


                  5.         Compensation Upon Termination or During Disability
Following a Change in Control. Following a Change in Control during the term of
this Agreement, you shall be entitled to the benefits described below during a
period of Disability, or upon termination of your employment, as the case may
be, provided that such period or termination occurs during the term of this
Agreement and within the two (2) year period immediately following the date of
such Change in Control. The benefits to which you are entitled, subject to the
terms and conditions of this Agreement, are:

                    (a)         During any period during which you fail to
perform your full-time duties with the Company as a result of your Disability,
you shall continue to receive your base salary at the rate in effect at the
commencement of any such period, together with all compensation payable to you
under the Company’s disability plan or program or other similar plan during such
period, until your employment is terminated pursuant to Section 4(b) hereof.
Thereafter, or in the event your employment is terminated by reason of your
death, your benefits shall be determined, paid and provided under the Company’s
retirement, insurance and other benefit and compensation programs then in effect
in accordance with the terms of such programs.


                    (b)         If your employment shall be terminated (i) by
the Company for Cause or (ii) by you other than for Good Reason, the Company
shall pay you (1) within thirty (30) days following the Date of Termination a
lump sum cash amount equal to the sum of (A) your base salary through the Date
of Termination at the rate in effect at the time Notice of Termination is given
plus (B) the unpaid portion, if any, of any annual bonus for any prior year and
(2) all other amounts to which you are entitled under any


8



--------------------------------------------------------------------------------


  benefit or compensation plan of the Company at the time such payments are due,
and the Company shall have no further obligations to you under this Agreement.


                    (c)         If your employment by the Company shall be
terminated by you for Good Reason or by the Company other than for Cause or
Disability, then you shall be entitled to the benefits provided below:


                     (i)         the Company shall pay to you (1) within ten
(10) days following the Date of Termination a lump sum cash amount equal to the
sum of (A) your full base salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given plus(B) the unpaid portion, if
any, of any annual bonus, plus an amount equal to your targeted annual bonus,
pro-rated from January 1 of the termination year through the Date of Termination
and (2) all other amounts to which you are entitled under any benefit or
compensation plan of the Company at the time such payments are due;


                     (ii)        the Company shall pay as severance pay to you
within ten (10) days following the Date of Termination a lump sum cash severance
payment equal to three (3) times the sum of (1) your annual base salary as in
effect as of the Date of Termination or immediately prior to the Change in
Control, whichever is greater plus (2)  your targeted annual bonus as in effect
as of the Date of Termination or the average annual bonus received by you with
respect to the three (3) years immediately prior to the Change in Control,
whichever is greater;


                     (iii)       for a period of three (3) years, the Company
shall continue to provide you and your eligible family members, based on the
cost sharing arrangement between you and the Company in effect on the date of
the Change in Control, with medical and dental health benefits at least equal to
those which would have been provided to you and them if your employment had not
been terminated or, if more favorable to you, as in effect generally at any time
thereafter, provided, however, that such benefits shall be secondary to any
other coverage obtained by you and provided, further, that if the Company’s
welfare plans do not permit such coverage, the Company will provide you and your
eligible family members with medical and dental health benefits (with the same
after-tax effect) outside of such plans. At the termination of the benefits
coverage under the preceding sentence, you and your eligible family members
shall be entitled to continuation coverage pursuant to Section 4980B of the
Internal Revenue Code of 1986, as amended (the “Code”), Sections 601-608 of the
Employee Retirement Income Security Act of 1974, as amended, and under any other
applicable law, to the extent required by such laws, as if you had terminated
employment with the Company on the date such benefits coverage terminates;


                     (iv)       for a period of two (2) years following the Date
of Termination, the Company shall, at its sole expense as incurred, provide you
with outplacement services, the scope and provider of which shall be selected by
you in your sole discretion, at an aggregate cost to the Company not to exceed
twenty five percent (25%) of your annual base salary as in effect as of the Date
of


9



--------------------------------------------------------------------------------


  Termination or immediately prior to the Change in Control, whichever is
greater; and


                     (v)        you shall be fully vested in your accrued
benefits under any qualified or nonqualified pension, profit sharing, deferred
compensation or supplemental plans maintained by the Company for your benefit,
except to the extent that the acceleration of vesting of such benefits would
violate any applicable law or require the Company to accelerate the vesting of
the accrued benefits of all participants in such plan or plans, in which case
the Company may elect to pay to you within thirty (30) days following the Date
of Termination a lump sum cash payment equal to the sum of (1) the value of such
unvested accrued benefits in lieu of accelerating the vesting of your benefits
plus (2) an amount equal to the amount the Company would have contributed to
your account under the Company’s 401(k) plan as a matching contribution had you
remained employed by the Company for three (3) years after your Date of
Termination and had you made the maximum elected deferral contributions.


            (vi)       (1)         Notwithstanding anything in this Agreement to
the contrary, in the event it shall be determined that any payment, award,
benefit or distribution (or any acceleration of any payment, award, benefit or
distribution) by the Company or any entity which effectuates a Change in Control
(or any of its affiliated entities) to or for your benefit (whether pursuant to
the terms of this Agreement or otherwise) (“Payments”) would be subject to the
excise tax (“Excise Tax”) under Section 4999 of the Code, then the amounts
payable to you under this Agreement shall be reduced (reducing first the
payments under Section 5(c)(ii), unless you elect an alternative method of
reduction) to the maximum amount as will result in no portion of the Payments
being subject to such excise tax (“Safe Harbor Cap”). For purposes of reducing
the Payments to the Safe Harbor Cap, only amounts payable to you under this
Agreement (and no other Payments) shall be reduced, unless consented to by you.


                       (2)         All determinations required to be made under
this Section 5(c)(vi) shall be made by the public accounting firm that is
retained by the Company to audit the financial statements of the Company as of
the date immediately prior to the Change in Control (“Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and you
within fifteen (15) business days of the receipt of notice from the Company or
you that there has been a Payment, or such earlier time as is requested by the
Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, you
may appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). If payments are reduced to the Safe Harbor
Cap, the Accounting Firm shall provide a reasonable opinion to you that you are
not required to report any Excise Tax on your federal income tax


10



--------------------------------------------------------------------------------


  return. All fees, costs and expenses (including, but not limited to, the costs
of retaining experts) of the Accounting Firm shall be borne by the Company. If
the Accounting Firm determines that no Excise Tax is payable by you, it shall
furnish you with a written opinion to such effect, and to the effect that
failure to report the Excise Tax, if any, on your applicable federal income tax
return will not result in the imposition of a negligence or similar penalty. In
the event the Accounting Firm determines that the Payments shall be reduced to
the Safe Harbor Cap, it shall furnish you with a written opinion to such effect.
The determination by the Accounting Firm shall be binding upon the Company and
you (except as provided in subsection (3) below).


                       (3)         If it is established pursuant to a final
determination of a court or Internal Revenue Service (“IRS”) proceeding which
has been finally and conclusively resolved, that Payments have been made to, or
provided for the benefit of, you by the Company, which are in excess of the
limitations provided in this Section 5(c)(vi) (hereinafter referred to as an
“Excess Payment”), such Excess Payment shall be deemed for all purposes to be a
loan to you made on the date you received the Excess Payment and you shall repay
the Excess Payment to the Company on demand, together with interest on the
Excess Payment at the applicable federal rate (as defined in Section 1274(d) of
the Code) from the date of your receipt of such Excess Payment until the date of
such repayment. As a result of the uncertainty in the application of Section
4999 of the Code at the time of the determination, it is possible that Payments
which will not have been made by the Company should have been made (an
“Underpayment”), consistent with the calculations required to be made under this
Section 5. In the event that it is determined (A) by the Accounting Firm, the
Company (which shall include the position taken by the Company, or together with
its consolidated group, on its federal income tax return) or the IRS or (B)
pursuant to a determination by a court, that an Underpayment has occurred, the
Company shall pay an amount equal to such Underpayment to you within ten (10)
days of such determination together with interest on such amount at the
applicable federal rate from the date such amount would have been paid to you
until the date of payment.


                  6.         Successors; Binding Agreement.

                    (a)         The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle you to terminate your employment and receive
compensation from the Company in the same amount and on the same terms


11



--------------------------------------------------------------------------------


  to which you would be entitled hereunder if you terminate your employment for
Good Reason following a Change in Control, except that, upon your written
request, for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. Unless
expressly provided otherwise, “Company” as used herein shall mean the Company as
defined in this Agreement and any successor to its business and/or assets as
aforesaid.


                    (b)         This Agreement shall inure to the benefit of and
be enforceable by you and your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die while any amount would still be payable to you hereunder had you
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to your estate.


                  7.         Notice. For the purpose of this Agreement, notices
and all other communications provided for in this Agreement shall be in writing
and shall be deemed to have been duly given when delivered or mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

                  8.         Confidentiality and Non-Solicitation Covenants.

                    (a)         Confidentiality. You hereby agree that
commencing on the Date of Termination, you shall not, directly or indirectly,
disclose or make available to any person, firm, corporation, association or
other entity for any reason or purpose whatsoever, any Confidential Information
(as defined below). You agree that, upon termination of your employment with the
Company, all Confidential Information in your possession that is in written or
other tangible form (together with all copies or duplicates thereof, including
computer files) shall be returned to the Company and shall not be retained by
you or furnished to any third party, in any form except as provided herein;
provided, however, that you shall not be obligated to treat as confidential, or
return to the Company copies of any Confidential Information that (i) was
publicly known at the time of disclosure to you, (ii) becomes publicly known or
available thereafter other than by any means in violation of this Agreement or
any other duty owed to the Company by any person or entity or (iii) is lawfully
disclosed to you by a third party. As used in this Agreement, the term
“Confidential Information” means: information disclosed to you or known by you
as a consequence of or through your relationship with the Company, about the
customers, employees, business methods, public relations methods, organization,
procedures or finances, including, without limitation, information of or
relating to customer lists, of the Company.


                    (b)         Non-Solicitation. You hereby agree that, for the
period commencing on the Date of Termination and terminating on the first
anniversary thereof, you shall not, either on your own account or jointly with
or as a manager, agent, officer,


12



--------------------------------------------------------------------------------


  employee, consultant, partner, joint venturer, owner or shareholder or
otherwise on behalf of any other person, firm or corporation, directly or
indirectly solicit or attempt to solicit away from the Company any of its
officers or employees or offer employment to any person who is an officer or
employee of the Company; provided, however, that a general advertisement to
which an employee of the Company responds shall in no event be deemed to result
in a breach of this Section 8(b).


                  9.         Governing Law. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Utah without giving effect to its conflicts of laws rules.

                  10.        Joint and Several Liability. Any successors or
assigns shall be jointly and severally liable with the Company under this
Agreement.

                  11.        Miscellaneous. No provision of this Agreement
may be modified, waived or discharged unless such modification, waiver or
discharge is agreed to in writing and signed by you and such officer as may be
specifically designated by the Board. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. The section
headings contained in this Agreement are for convenience only, and shall not
affect the interpretation of this Agreement.

                  12.        Withholding Taxes. The Company may withhold from
all payments due to you (or your estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.

                  13.        Severability. The invalidity or unenforceability of
any provision of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

                  14.        Counterparts. This Agreement may be executed in
several counterparts, each of which shall be deemed to be an original but all of
which together shall constitute one and the same instrument.

                  15.        Legal Fees. In addition to all other amounts
payable to you under this Agreement, the Company shall pay to you all legal fees
and expenses incurred by you in connection with any dispute arising out of or
relating to this Agreement or the interpretation thereof (including, without
limitation, all such fees and expenses, if any, incurred in contesting or
disputing any termination of your employment or in seeking to obtain or enforce
any right or benefit provided by this Agreement, or in connection with any tax
audit or proceeding to the extent attributable to the application of Section
4999 of the Code to any payment or benefit provided hereunder), regardless of
the outcome of such proceeding; provided, however, that you

13



--------------------------------------------------------------------------------

shall not be entitled to recover such fees and costs if the court or other
tribunal or body hearing the dispute determines that you brought the claim in
bad faith or that the claim was frivolous.

                  16.        At-Will Employment. Nothing in the foregoing
diminishes or alters the Company’s policy of at-will employment for all
employees, where both the Company and you may terminate the employment
relationship at any time and for any reason, with or without cause or notice. If
your employment with the Company shall terminate prior to a Change in Control,
you shall have no further rights under this Agreement; provided, however, that
any termination of your employment during the term of this Agreement and within
the two (2) year period immediately following a Change in Control shall be
subject to all of the provisions of this Agreement.

                  17.        Full Settlement. The Company’s obligation to make
any payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall be in lieu and in full settlement of all other
severance payments to you under any other severance agreement between you and
the Company, and any severance plan of the Company. The Company’s obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against you
or others. In no event shall you be obligated to seek other employment or take
other action by way of mitigation of the amounts payable to you under any of the
provisions of this Agreement and, except as provided in Section 5(c)(iii), such
amounts shall not be reduced whether or not you obtain other employment.

                  18.        Survival. The respective obligations and benefits
afforded to the Company and you as provided in Sections 3, 5 (to the extent that
payments or benefits are owed as a result of a termination of employment that
occurs during the term of this Agreement), 6, 8, 12, 15 and 17 shall survive the
termination of this Agreement.

                  19.        Entire Agreement. This Agreement sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto, and any
prior agreement of the parties hereto in respect of the subject matter contained
herein, including, without limitation, any prior severance agreements, is hereby
terminated and cancelled. Except as otherwise specifically provided in this
Agreement, any of your rights hereunder shall be in addition to any rights you
may otherwise have under benefit plans or agreements of the Company to which you
are a party or in which you are a participant, including, but not limited to,
any Company sponsored employee benefit plans and stock options plans and
provisions of this Agreement shall not in any way abrogate your rights under
such other plans and agreements.

14



--------------------------------------------------------------------------------

                  If this letter sets forth our agreement on the subject matter
hereof, kindly sign and return to the Company the enclosed copy of this letter,
which shall then constitute our agreement on this subject.

    Sincerely,
ZIONS BANCORPORATION         By: 
 

--------------------------------------------------------------------------------

        Its: 
Chairman and CEO


Agreed to this 19th day
of August, 2002.      
   


--------------------------------------------------------------------------------

[Name]      


15